UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4247


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHEN ANTHONY CINO, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:16-cr-00041-JPJ-PMS-3)


Submitted: October 31, 2019                                       Decided: January 8, 2020


Before MOTZ, KEENAN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Bodner, Fairfax, Virginia, for Appellant. Thomas Cullen, United States Attorney,
Roanoke, Virginia, Kate Rumsey, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Anthony Cino, Jr., seeks to appeal his conviction and 292-month sentence

imposed following his guilty plea to conspiracy to manufacture, distribute, and possess

with intent to distribute methamphetamine, oxycodone, and buprenorphine, and to use a

communication facility to facilitate the offense, 21 U.S.C. § 846 (2012); and conspiracy to

commit money laundering, 18 U.S.C. § 1956(h) (2012).

       A criminal defendant must file his notice of appeal within 14 days of the entry of

the judgment. Fed. R. App. P. 4(b)(1)(A)(i). With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant an extension of up to 30

days to file a notice of appeal. Fed. R. App. P. 4(b)(4); United States v. May, 855 F.3d
271, 275 n.3 (4th Cir. 2017). Although the appeal period in a criminal case is not a

jurisdictional provision but rather a claim-processing rule, United States v. Urutyan, 564
F.3d 679, 685 (4th Cir. 2009), this court “must dismiss” the appeal “[w]hen the

Government promptly invokes the rule in response to a late-filed criminal appeal,” United

States v. Oliver, 878 F.3d 120, 123 (4th Cir. 2017) (citations omitted); see also United

States v. Chaney, 911 F.3d 222, 224 (4th Cir. 2018). When the Government moves to

dismiss the appeal within the time required by 4th Cir. R. 27(f), we will grant its motion to

dismiss. United States v. Hyman, 884 F.3d 496, 500 (4th Cir. 2018).

       Here, the district court entered judgment in Cino’s case on April 12, 2018. Cino did

not file his notice of appeal until April 5, 2019, well beyond both the 14-day appeal period

and the 30-day excusable neglect period. In response to the Government’s motion to

dismiss, Cino argues that a letter he sent to the district court on May 11, 2018, should be

                                             2
construed as a notice of appeal. However, the letter merely requested a copy of Cino’s

judgment and commitment order and docket sheet and did not meet the minimum

requirements for a notice of appeal pursuant to Fed. R. App. P. 3(c)(1).

       Because Cino’s appeal is clearly untimely and the Government has properly sought

enforcement of the time limitation set forth in Fed. R. App. P. 4(b), we grant the motion to

dismiss the appeal as untimely. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             3